—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 19, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second degree (six counts) and conspiracy in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 10 years to life (six terms) and 4 to 8 years, respectively, unanimously affirmed.
The verdict convicting defendant of conspiracy in the second degree was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Acosta, 80 NY2d 665, 672). Defendant’s intent and his agreement with his coconspirators to commit a class A felony (Penal Law § 105.15) could be readily inferred from the evidence, including defendant’s own multiple sales, within the context of the drug conspiracy, in amounts constituting criminal sale of a controlled substance in the second degree, a class A-II felony, as well as the testimony of the cooperating coconspirators.
We have considered and rejected defendant’s remaining arguments. Concur—Williams, P.J., Andrias, Buckley and Rosenberger, JJ.